Case 4:19-cr-00172-RGE-HCA Document 176-11 Filed 08/26/21 Page 1 of 3



     Ewh'.b,I+O




      try naLrne is Gabriel Mutgr, I am F`iiby AfoRtoya's older haft-brother, `^th whom I share the
      same father, Stephen G. Mdntoya. I am thirty-four years old.

      Though we have been estranged for hearty ten years, I knonr ray sister Ruby to be a good
      and i(ind person at .ncart. .rier igng period or. ev»[.iuyiHtHli as a ieaui rei iu st I .tai: u; .iL:i..ei-i
      derrronchates her deep care for athers. per6cularty society's youngest and must vulnerable.
      ]ndeed] her fiindamenfal goodness is such that a school in Arizoiia samr ft to hire her as a
      teacher even arfer hey `hrere informed Of her having been arrested in lowa for the chmes for
      wwhiehsheispresentlytobesentenoed.

      \rmile I have ro doubt that RLIE]y's opposition to the pipeline is genuine, I also believe that
      her ideedogical mofuatione are of Secondary importance when compered to the social or
      -_.A ....- I ---`-+:^L I-I L~+^ h^+i^in-+fi ir` IA:-.-riA.-rfal.ih^ . haea thle Ilaliof nn lh®
      ro}`-.`+.`q}.`i-I. ta-I+I.-.i.ii`ni .`-v ..`.. -n. I -.-... `+.r`-.` -......... I...I_ .-...... ~_. .qu. ~..._. _ .....
      fact that prior to medina Jessica Reznieek, Ruby had no amest record and no history Of
      polneal or envtronmenfal activism Knowhg Rub)r as I do, I believe that she ves
      mampuLated irfu taking pat in this conapiraey try a dedicated and experienced activist, who
      ehcmed her the ltne, respect and acceptance she never received from her own farfty.

      J\Io Drier histonr Of Dolilical acGvism or ctimina!itv
      Polities vyere always a rfequend topis Of discussion at our fathers house. Our father is a
      nmr\niT`ont c!utl rlnhts la`mrer in Ari7ona and is nLrfue knowledaeable about both domestic and
      folieigrpolitics.]myselfwastheVice-presldent'OftheYoung-Democrasatthehighschool
      Ruby and I attended; I ended up studying foreign languages at Georgetorm Univer§fty and
      harre speat meet Of my adLIIt life in Europe.

      Beftlng his profession, our father often stressed the inporfanoe Of the struggle for civil
      rights during our childhood. He vac especially proud Of the role he played in ddeating
      English-only leg]slat!on; I believe he took the case all the way to the Supreme Court, Though
      most Of his cliedes were Hispanic andfor `Aromen. he had particular regard for black and
      Affican civil rights leaders, especially Martin Luther lthg and Nelson Mandefa; I also seem to
      recall his hanring a famed pichire Of Malcolm X at one the, as `uell as having flex Haleyts
      Autobiograaty Of llfalcolm X on hire hodkstidi.

      Ruby, on the other hand, never shoved any real interest in politjce or civil rights ae a
      teenageT or college student, which `Arouid seem odd for a purported radieal. Indeed. the only
      politician she e`rer Spoke pceitively Of was Congressman Ron Paul, whcee \riene on
      indMdualism, capitalism and ewirunmendalism are diameutcally opposed to those Of the
      cOTnmunltanan and socialist+aqpoenl t;amoIIc vromers.

      So, what tuned a relatvely apolltlcal fomer lcindergarfen teacher into a dedicrfed
      enwi ron mental activist?

      A childhood Of abuse and oealect -from bcth Parents
      My father is an lntel[]gent. hardveTking and capable man. lie can also be very charming.
      He was raised jn a `Arondng class, single parent home, yet dy dint Of his talent and industry
      graduated from lfale Lanr and became an aooomplished atomey. ThoLigh he has ro irrferest
      in lileratureL he is also very knowledgeable aboLlt at and classTca] rmusic; Indeed, ne was a
      ifery deoeut an painter in his youn.
Case 4:19-cr-00172-RGE-HCA Document 176-11 Filed 08/26/21 Page 2 of 3




    Sadly, he i§ also a horrible human being and a serial abuser Of women and children. He vvas
    thrice married and thrice divorced; I believe that the records indicate that none Of his
    marTfages farfed longer than three years. This pattern can be explained by the fact that my
    father can be very charming when needed, but once the seduce.ori period has ended, and he
    eeglns to feel comfortat]le and confident in the situaton, lie inevitably loses his temper and
    tots the mach slip. \when thls happens, he flies lrde a rage and loses nearly all control of
    nimEN-

    During his rages, my father physically and verbally abused me. This happened throughout
    my childhood and adolescence. Though he never used a c]ased flstt he stnJck me `Ath an
    open hand or `whh an object more times than I can count. My s-ders Ruby and Ftcelyn both
    whessed this: at least Ruby will attest to it,

    I cannot recall my faner ever hitthg Ruby or F3eslyn in front Of me, though RL)by faker told he
    had. The \rorst physical abuse I saw\Affl my o`rm eyes was when he `Aroilld grab them
    hnton.14l`r
    ---.- \```-, hu
                  _ thlEi
                     ,.-.-.arTn
                            `'```and errBalTl
                                   _``_       in -,...-
                                         -.-. _  Hhojr fhrae
                                                        _ ---. Thie I uffirtoeeaA
                                                                ` ---.            ^rL
                                                                       ` . ` -,--,-, ~!r`niim-rahl.a ^^+ae;~`e
                                                                                       -,-- ~ ---,,,,,, ~ -,,,-, _ -,------,-,, ~,,
    The typical things children do would trigger this sort Of oLitburty during which lie would turn a
    deep Shade of red and shout horrible things at them at tlie top of his lungs, mo§try that they
    were stupid. He also tcok his anger at problems he had vuth their mother out on them,
    specffically, the fact that he `Aras oblisated to pay child soppolt fo her or that he was foreed to
    pay tor whichever thing they needed at the time, as their mother had no money. Our
    suppceed fact Of gratiule `mas also a great souree Of anger to hid. During these episodes,
    he would scream that .pe] didni have a dad to do X, Y, Z.I

    As a result Of this behavior, ny father is pemanently estranged from two of his chiidren and
    has had pededs of eshangement with all four. I broke aft all corTfact whh him some tveive
    years ago. My youngest sister, Genevieve, so¢cessfully fought fo have his visitation rights
    terminated five or sbt years ago. From what I Llnders€and, he TEjected F3Liby's offer Of
    reconc{tiation; I am Lin§ure of what kind Of relaton§hip he has with my sister Roalyn.

    My youngest slster, Genevieve, and I were able to break from our father due to trie fact that
    we were blessed to have at least one parent who cared about Lis. Ruby and Ftotryn,
    however, mere not so fortunate. For ray father'9 abilse is only one half of the story of Rulprs
    childhood -the other half of the story is how her mother neglec(ed her and Rospm and
    enabled my father]s abuse in exchange for money. I believe that thig combination Of abuse
    from one paent arid neglect from another is why Ruby and Ftoslyn are so `rulnerable to
    mantryufaton dy to7dc people.

    I have whcrm Ruby'§ mother almost all ny life, as I vvas a toddler when my father began
    seeing her. Though their marriage also ended quickly, they had an or+and-off relaconship for
    several years: on the flays uiat I Vlsireo my tamer, we would even spencl the nngm st nor
    house on occasion. To my knowledge, tlieir refatioriship ended dedritively not long after my
    sister F`oslyn vras born, In the years since then, I watched ram change from a fun. if slisrty
    I.copy nurse to an apathetic and slotrful potheadoum-yoga instrtictor.

    I n may reeolwh.on, Kin was not so abusive as she was indifferent. ne)re imerested in yoga
    and .se#-rcalizalon® than in work or perenting. That said, while I can never remember her
Case 4:19-cr-00172-RGE-HCA Document 176-11 Filed 08/26/21 Page 3 of 3




      being a pertioularty gtfentive or rfecfionafe parent, ae the years passed her apany and
      general irreaponsiuttity became more and more pronounced. AI some pojnt] she gave up her
      sate job as a nurse to open a yoga chidio. `whch I undefednd was not a stable living, Her
      precarioiis financial situatlon \Aras such that she did not oq.ect to the abuse my sisters
      -`._-+__ --I .I -..- C-I.I .-.,.. I--_ .,,- _-I -.-- _-L^ .~-:A h-~ +A-+ --I --A-+L---~^^i*~-I ^l.tl*
      e^L+el .I;[Jut;V -` `..I. .a.I lt=l 0 .I-I.V-ao ivi 1¥ Eili.I lt3l [mn. I I-. .`d .L t]. .`1..ftiiv-`i .--`r`I.I-.v.I..I I,rnwv
      support payment. 1 personally ambute Kim'§ behavior to her marquana use. though I did not
      realize this until I vras much older and able to recognize the signs.

      Wlien I fast saw Kin tnelve or so years ago, I was rmick try her tranofolmacon - compared
      to the `neman I lmew as a child, stle `ra§ unrecognftyle. \^hen the g!rfe vrere young, Kim
      was proud of her good figure and heathy appearanee. But as her business failed and her
      drug use increased, she stopped car.t.ng about those things, which fDGely coutibtied to the
      Afirtlina nf I-.r h.iciriaee The laed t!mo I.Qaw K!m _Qhf± annearGf] HiJll and rlishan+ She `Am5:
      oveTneigut and did not seem to care about her orm life, much less that Of her eailghters.

      Condufron
      unless I am mistaken, the facts Of the case indicate that Ruby and her paJther. Jessica
      Reznicek, took great care to ensure that no one would be harmed by their ate and only
      sought to damage equipment. Indeed, the government has never proven that anyone `Aes
      hurt as the regut Of their adions. Thus, the claim that Rudy is a terrorist or someone who
      poses a danger to society is implausible.

      The abuse and neglect that Rutry §trfered in rier chiidhoed and ado(escence deeply
      damaged her self-esteem, impaired her judgement and led her secking affection in the
      wrong places. Thongh the chbuld have knouin better, she forgave both Of her parents
      countess times, but `when this didnt tLlrn them into loving pareds, she soLight love
      elsewhere. As her loyafty to rmr father and Kin had cost F=uby her relalionship§ `hfth her
      former stepmother, her youngest sister and me, she ffiched orto the people she happened
      to meet in the Canolic Vvorkefs Movement and 8Emgfefred her layalfy to them.

      As §tatsd above, Jessica is an experienced acowst who has participated in pfdests ranging
      from New York's Occupy Movement to the Palestinian territches. Jessica also has a long
      arrest record and was §entenoed to jail time at least once for property de8trLtc6on, whieh
      suggests that the damage they coTTtmutea `ras Jcesfca's ldeaL

      I can only `ronder how my sister's life vrould have fumed out had She never mat JessicaL




             alth rfe
                 °Aoflsi2@2|
